        Case 1:11-cv-00071-PGG Document 328 Filed 04/22/19 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA; the States of
CALIFORNIA, COLORADO, CONNECTICUT,
DELAWARE, FLORIDA, GEORGIA, HAWAII,
ILLINOIS, INDIANA, LOUISIANA,
MARYLAND, MASSACHUSETTS, MICHIGAN,
MINNESOTA, MONTANA, NEVADA, NEW
HAMPSHIRE, NEW JERSEY, NEW MEXICO,
NEW YORK, NORTH CAROLINA,
OKLAHOMA, RHODE ISLAND, TENNESSEE,
TEXAS, VIRGINIA, and WISCONSIN; the                                11 Civ. 0071 (PGG)
DISTRICT OF COLUMBIA, the CITY OF
CHICAGO, and the CITY OF NEW YORK ex rel.,
and OSWALD BILOTTA,

                                           Plaintiffs,

                      -against-

NOVARTIS PHARMACEUTICALS
CORPORATION,

                                          Defendant.


  DECLARATION OF BENJAMIN GRUENSTEIN IN SUPPORT OF DEFENDANT
 NOVARTIS PHARMACEUTICALS CORPORATION’S RESPONSE IN OPPOSITION
      TO THE UNITED STATES OF AMERICA’S MOTIONS IN LIMINE

               I, Benjamin Gruenstein, declare as follows:

               I am a member of the law firm Cravath, Swaine & Moore LLP, counsel for

Defendant Novartis Pharmaceuticals Corporation (“NPC”) in the above-captioned action. This

Declaration accompanies the Memorandum of Law in Support of NPC’s Response in Opposition

to the United States of America’s Motions in Limine.

                                             Exhibits

       1.      Attached hereto as Exhibit 1 is a true and correct copy of excerpts from the

transcript of the deposition of Dr. Seth L. Ivins, dated October 28, 2016.
        Case 1:11-cv-00071-PGG Document 328 Filed 04/22/19 Page 2 of 4



       2.        Attached hereto as Exhibit 2 is a true and correct copy of excerpts from the

transcript of the deposition of Dr. Saud Ismail, dated November 29, 2016.

       3.        Attached hereto as Exhibit 3 is a true and correct copy of excerpts from the

transcript of the deposition of Dr. Ramon E. Mendez, dated December 7, 2016.

       4.        Attached hereto as Exhibit 4 is a true and correct copy of excerpts from the

transcript of the deposition of Dr. Phillip Hom, dated October 7, 2016.

       5.        Attached hereto as Exhibit 5 is a true and correct copy of excerpts from the

transcript of the deposition of Dr. Kevin Lake, dated October 14, 2016.

       6.        Attached hereto as Exhibit 6 is a true and correct copy of excerpts from the

transcript of the deposition of Prof. Daniel McFadden, dated March 1, 2018.

       7.        Attached hereto as Exhibit 7 is a true and correct copy of the Decision and Order

in Adelina Vorperian, M.D., 11-2005-168275 (Div. of Med. Quality, Med. Bd. of Cali.), dated

Oct. 27, 2006.

       8.        Attached hereto as Exhibit 8 is a true and correct copy of the Information in

United States v. Vorperian, CR 05-441 (C.D. Cal.), dated May 12, 2005.

       9.        Attached hereto as Exhibit 9 is a true and correct copy of the Information in

United States v. Vorperian, CR 05-442 (C.D. Cal.), dated May 12, 2005.

       10.       Attached hereto as Exhibit 10 is a true and correct copy of excerpts from the

transcript of the deposition of Michael Contreras, dated September 23, 2016.

       11.       Attached hereto as Exhibit 11 is a true and correct copy of the Government’s

Supplemental Responses to Defendant’s Second Set of Interrogatories, dated March 11, 2016.

       12.       Attached hereto as Exhibit 12 is a true and correct copy of the Expert Report of

Richard E. Goldberg, dated August 14, 2017.



                                                  2
        Case 1:11-cv-00071-PGG Document 328 Filed 04/22/19 Page 3 of 4



       13.     Attached hereto as Exhibit 13 is a true and correct copy of the Rebuttal Expert

Report of Richard E. Goldberg, dated February 7, 2018.

       14.     Attached hereto as Exhibit 14 is a true and correct copy of the Government’s

Objections and Responses to Defendant’s Second Set of Interrogatories, dated January 25, 2016.

       15.     Attached hereto as Exhibit 15 is a true and correct copy of an email from AUSA

C. Harwood to R. Skaistis, copying other attorneys for the United States, New York, Relator and

NPC, dated August 17, 2016, excerpted from a chain of emails between the United States, New

York, Relator and NPC.

       16.     Attached hereto as Exhibit 16 is a true and correct copy of NPC’s Initial

Disclosures, dated June 28, 2013.

       17.     Attached hereto as Exhibit 17 is a true and correct copy of NPC’s Supplemental

Disclosures, dated September 26, 2016.

       18.     Attached hereto as Exhibit 18 is a true and correct copy of the United States’

Further Amended Initial Disclosures, dated September 22, 2017.

       19.     Attached hereto as Exhibit 19 is a true and correct copy of the United States’

Amended Initial Disclosures, dated September August 17, 2016.

       20.     Attached hereto as Exhibit 20 is a true and correct copy of excerpts from the

transcript of the deposition of Julie Kane, dated October 18, 2016.




                                                3
       Case 1:11-cv-00071-PGG Document 328 Filed 04/22/19 Page 4 of 4



              I declare under penalty of perjury that the foregoing is true and correct.

Executed: April 22, 2019


New York, New York


                                                          Benjamin Gruenstein




                                               4
